Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Claim Rejections Withdrawal
Applicant’s argument of Claims 8 and 15 is persuasive. Thus, the rejection under 35 U.S.C. 112(a) is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Patent Pub. No. 2019/0123088) of record, in view of Ahn (U.S. Patent Pub. No. 2012/0282735), in view of in view of Lin (U.S. Patent Pub. No. 2013/0062761), in view of in view of Chao (U.S. Patent Pub. No. 2013/0235262).	
Regarding Claim 1
	FIGS. 7 and 8 of Kwon disclose a semiconductor device comprising: a first logic die (200-1) comprising a first via (400); an image sensor die (100) hybrid bonded to the first logic die, a front side of the first logic die facing a front side of the image sensor die; and a second logic die (200-2) bonded to the first logic die, a front side of the second logic die facing a backside of the first logic die. 
Kwon fails to disclose the first via is “first through via”; and “the second logic die comprising a first conductive pad electrically coupled to the first through via”; “a width of the second logic die being less than a width of the first logic die” and “an encapsulant extending along sidewalls of the second logic die, a width of the encapsulant being equal to the width of the first logic die, a first surface of the encapsulant being spaced apart from the first logic die by a greater distance than a backside of the second logic die, the first surface of the encapsulant and the backside of the second logic die facing away from the first logic die; a first conductive column and a second conductive column embedded in the encapsulant and bonded to the first logic die, the second logic die being interposed between the first conductive column and the second conductive column, wherein a height of the first conductive column is greater than a height of the 
	FIG. 11 of Ahn discloses a similar semiconductor device comprising: a first logic die (100, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die) comprising a first through via (130); and a second logic die (200, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die) bonded to the first logic die, a width of the second logic die being less than a width of the first logic die, a front side of the second logic die facing a backside of the first logic die, the second logic die comprising a first conductive pad (170) electrically coupled to the first through via; an encapsulant (330) extending along sidewalls of the second logic die, a width of the encapsulant being equal to the width of the first logic die, a first surface of the encapsulant being spaced apart from the first logic die by a greater distance than a backside of the second logic die, the first surface of the encapsulant and the backside of the second logic die facing away from the first logic die. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kwon, as taught by Ahn. The ordinary artisan would have been motivated to modify Kwon in the above manner for purpose of small-size, high functionality and capacity (Para. 4 of Ahn).

	FIG. 19 of Lin discloses a similar semiconductor device comprising: a second logic die (116a); a first conductive column and a second conductive column (134) embedded in the encapsulant (124a) and bonded to the first logic die, the second logic die being interposed between the first conductive column and the second conductive column, wherein a height of the first conductive column is greater than a height of the second logic die; a redistribution structure (104) on the first surface of the encapsulant, the second logic die being interposed between the first logic die and the redistribution structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kwon, as taught by Lin. The ordinary artisan would have been motivated to modify Kwon in the above manner for purpose of improving package structure (Para. 4 of Lin).
	Kwon as modified by Ahn and Lin fails to disclose “a dam structure attached to a backside of the image sensor die; and a cover attached to the dam structure.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kwon, as taught by Chao. The ordinary artisan would have been motivated to modify Kwon in the above manner for purpose of sealing the sensor (Para. 5 of Chao).

	Regarding Claim 2
	FIG. 11 of Ahn discloses the second logic die (200) is hybrid bonded to the first logic die (100).
	
	Regarding Claim 3
	FIG. 11 of Ahn discloses the second logic die (200) is bonded to the first logic die (100) using a plurality of first connectors.
	
	Regarding Claim 4
	FIG. 6 of Kwon discloses a memory die (300) bonded to the first logic die (200), a front side of the memory die facing the backside of the first logic die.

	Regarding Claim 5
	FIG. 6 of Kwon discloses a memory die (300) is hybrid bonded [0035] to the first logic die (200).

	Regarding Claim 6
	FIG. 6 of Kwon discloses a memory die (300) is bonded to the first logic die using a plurality of second connectors.

	Regarding Claim 7
	FIG. 8 of Kwon discloses a memory die (300) is bonded to the second logic die, a front side of the memory die facing a backside of the second logic die. FIG. 6 of Kwon discloses the bonding is a hybrid bonding.

Claims 8-10, 15-17 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Kwon.
	Regarding Claim 8
	FIG. 24 of Ahn discloses a semiconductor device comprising: a first logic die (2000, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die), a front side of the first logic die comprising a first insulating layer (2300) and a first conductive pad (2600), a backside of the first logic die comprising a second insulating layer (2400) and a second conductive pad (142+144); a second logic die (100, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die) bonded to the first logic die, a width of the second logic die being less than a width of the first logic die, a front side of the second logic die comprising a fourth insulating layer (124) and a fourth conductive pad (142), a backside 
Ahn fails to disclose “an image sensor die bonded to the first logic die a front side of the image sensor die comprising a third insulating layer and a third conductive pad, the third conductive pad being in physical contact with the first conductive pad, the third insulating layer being in physical contact with the first insulating layer”
	FIG. 7 of Kwon discloses a similar semiconductor device comprising: a first logic die (200) and an image sensor die (100) bonded to the first logic die, a front side of the first logic die comprising a first insulating layer (227) and a first conductive pad (229); a front side of the image sensor die comprising a third insulating layer (127) and a third conductive pad (129), the third conductive pad being in physical contact with the first conductive pad, the third insulating layer being in physical contact with the first insulating layer. 


	Regarding Claim 9
	FIG. 24 of Ahn discloses the second insulating layer (2400) is in physical contact with the fourth insulating layer (124), and wherein the second conductive pad (144) is in physical contact with the fourth conductive pad (142).

	Regarding Claim 10
	FIG. 24 of Ahn discloses a conductive connector electrically and mechanically coupling the second conductive pad to the fourth conductive pad.

	Regarding Claim 15
	FIG. 24 of Ahn discloses a method comprising: forming a first logic wafer (2000, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the chip can be a logic die), a front side of the first logic wafer comprising a first insulating layer (2300) and a first conductive pad (2600); forming a first redistribution structure (144) on a backside of the logic wafer; bonding a die stack to the first redistribution structure, a width of the die stack TSMP20o0621US01Page 4 Of 11being less than a width of the logic wafer, the die stack comprising: a logic die (100, although Ahn does not explicitly describe the chip is logic die, one of ordinary skill in the art would recognize that the 
Ahn fails to disclose “bonding a logic wafer to an image sensor wafer”; “bonding the logic wafer to the image sensor wafer comprises direct bonding the first conductive pad to the second conductive pad”.
	FIG. 7 of Kwon discloses a similar semiconductor device comprising: bonding a logic wafer (200) to an image sensor wafer (100), wherein bonding the logic wafer to the image sensor wafer comprises direct bonding the first conductive pad (229) to the second conductive pad (129).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ahn, as taught by Kwon. The ordinary artisan would have been motivated to modify Ahn in the above manner for purpose of improving the layout freedom (Para. 4 of Kwon).

	Regarding Claim 16


	Regarding Claim 17
	FIG. 24 of Ahn discloses bonding the logic die to the first redistribution structure comprises electrically and mechanically coupling the third conductive pad (142) of the logic die to a fourth conductive pad (142) of the first redistribution structure using a conductive connector (144).

	Regarding Claim 21
	FIG. 24 of Ahn discloses the second logic die (100) comprises a through via (130), the through via being in physical contact with the fifth conductive pad (170).

Claims 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Kwon, in view of Lin.
	Regarding Claim 12
	Ahn as modified by Kwon discloses Claim 8. 
Ahn as modified by Kwon fails to disclose “a through via extending though the encapsulant adjacent the second logic die”.
	FIG. 19 of Lin discloses a similar semiconductor device comprising: a through via (134) extending though the encapsulant adjacent the second logic die (116a). 


	Regarding Claim 13
	FIG. 19 of Lin discloses a redistribution structure (104) electrically coupled to the through via (134), the second logic die being interposed between the redistribution structure and the first logic die (124b).

	Regarding Claim 14
	FIG. 19 of Lin discloses a portion of the encapsulant is interposed between the second logic die and the redistribution structure.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Kwon, in view of Nishizawa (U.S. Patent Pub. No. 2007/0161266) of record.	
	Regarding Claim 19
	Ahn as modified by Kwon discloses Claim 15. 
Ahn as modified by Kwon fails to disclose “forming a second redistribution structure in electrical contact with the first redistribution structure, the logic die being interposed between the first redistribution structure and the second redistribution structure”.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ahn, as taught by Nishizawa. The ordinary artisan would have been motivated to modify Ahn in the above manner for purpose of improving produce quality (Para. 10 of Nishizawa).
	
Claims 20 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Kwon and Nishizawa, in view of Yu (U.S. Patent Pub. No. 2017/0207197) of record.	
Regarding Claim 20
	Ahn as modified by Kwon and Nishizawa discloses Claim 19, wherein the conductive column electrically coupling the first redistribution structure to the second redistribution structure.
Ahn as modified by Kwon and Nishizawa fails to explicitly disclose “before bonding the logic die to the first redistribution structure, forming a conductive column over the first redistribution structure”.
	FIG. 27 of Yu discloses a similar semiconductor device comprising: before bonding the logic die (104) to the first redistribution structure (102), forming a conductive column (110) over the first redistribution structure, the conductive column electrically coupling the first redistribution structure. 

	
	Regarding Claim 22
	FIG. 1 of Yu discloses a height of the conductive column (110a) is greater than the height of the die stack (104).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892